PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/247,438
Filing Date: 10 Dec 2020
Appellant(s): RingCentral, Inc.



__________________
Amir A. Tabarrok (Reg. No.: 57,137)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23rd, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 2/14/22 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 9/7/22.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: The claim rejection of claims 1-30 under 35 U.S.C 112(b).

(2) Response to Argument
Appellant’s arguments concerning the 35 U.S.C. 101 rejections of claims 1-30 have been fully considered, but are not persuasive for the reasons provided below:

Issue #1: Whether Claims 1-30 were properly rejected, under 35 U.S.C 101, as being allegedly directed to nonstatutory subject matter.
On pages 11-20 of the filed Appeal Brief, Appellant argues that the claims present statutory subject matter. Beginning on page 12 of the provided remarks, Appellant argues “A. The Claims Are Not Directed to an “Abstract Idea.” Specifically, Appellant argues that “The current claims are directed to improving the mechanism through which engagement of online users with share content is determined (for example see claims 1-4), modification to members of online users is made based on the engagement level (for example see claim 9 and see instant application paragraph 38), and further importance of shared content is determined (for example see claims 12-17 and see instant application paragraphs 6 and 29) and appropriate action is taken based on engagement level and/or importance level of content/users (for example see claims 5-7, and 9-11 and see instant application paragraph 33). Therefore, a real need to track online users’ engagement with a shared content, determining importance of the shared content and/or members of the online group, and taking appropriate action such as sending reminders or to modify the online group members is satisfied.” Examiner respectfully disagrees and asserts that the claims do not present an improvement in computer-related technology or computer technology. In response to Examiner’s previous rejection, Appellant argues on page 12 of the filed Appeal Brief that “it appears that the Examiner is conveniently leaving out the word related from computer-related from MPEP 2106.05. The recited claims are related to computer technology.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(a), “In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).” Therefore, the determination is not whether the claims are “related to computer technology” but in fact “purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014).” Further, MPEP 2106.05(a)(I) recites “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).” The present claims use of a computer as a tool to perform the following claim functions does not improve the functioning of the computer itself. Appellant’s arguments are not persuasive.
	On page 13 of the filed Appeal Brief, Appellant argues, “the recited features of independent Claim 1 and its dependent claims are inextricably tied and necessarily rooted in the computer technology to overcome a problem specifically arising in tracking/monitoring online users of an online group accessing an online data being shared to increase user engagement, take appropriate actions by modifying the online group, and reminding users to access the data being shared (e.g., if the shared content is important).” Examiner respectfully disagrees and looks to Example 1 of the provided examples 1-36 provided by the USPTO. In the provided example, “(1) Isolating and Removing Malicious Code from Electronic Messages”, USPTO provided analysis states, “the invention claimed here is directed towards performing isolation and eradication of computer viruses, worms, and other malicious code, a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract.” The concept of performing isolation and eradication of computer viruses, worms, and other malicious code as noted by the USPTO is a process that can only be performed using computer technology. In contrast, the present claims tracking/monitoring of users in a group to determine user engagement is a process that could be performed without the use of computer technology. Example 1 is directed toward, “physically isolating a received communication on a memory sector and extracting malicious code from that communication to create a sanitized communication in a new data file.” The USPTO analysis states, “Such action does not describe an abstract concept, or a concept similar to those found by the courts to be abstract, such as a fundamental economic practice, a method of organizing human activity, an idea itself (standing alone), or a mathematical relationship.” In contrast, the present claims tracking/monitoring of users in a group to determine user engagement are directed to both Organizing Human Activity in the form of managing relationships and interactions and Mental Processes as the monitoring and determination performed by the system could be performed as observations and evaluations of the human mind. Additionally, in contrast to Example 1, the present claims are analogous to the following example listed in MPEP 2106.04(a)(2) “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).” 
On page 14 of the filed Appeal Brief, Appellant points to Example 2 of the provided examples 1-36 provided by the USPTO, regarding “(23) “E-Commerce Outsourcing System/Generating a Composite Web Page” is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks that addresses a business challenge that is particular to Internet.” Appellant argues that independent claim 1 address a business challenge that is particular to Internet. Examiner respectfully disagrees and cites USPTO analysis of the above Example 2, “This claim recites a system “useful in outsource provider serving web pages offering commercial opportunities,” but is directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements.” Similar to the above Example 1, the present examples are performed solely through the use of computer technology. The automatic generation and transmission of a web page in response to an activation link represents a business solution particular to the Internet. This solution is not analogous to the tracking/monitoring of user interaction to determine user engagement. As stated above, the present claims are directed to both Organizing Human Activity in the form of managing relationships and interactions and Mental Processes as the monitoring and determination performed by the system could be performed as observations and evaluations of the human mind.
On page 14-15 of the filed Appeal Brief, Appellant requests that the Examiner “illustrate to the Appellant and on the record how one can possibly to send a reminder to a subset of online users that have not accessed the data, as recited by Claim 5, without using a computer, or removing a subset of online users from the group, as recited by Claim 10, or determining a value of the first electronic data based on a pattern, as recited by Claim 12, e.g., based on subsequent sharing of content associated with the first electronic data by the first subset of online users, a number of likes associated with the first electronic data, or a copy/paste of a uniform resource locator (URL) associated with the first electronic data, as recited by Claim 13, where subsequent sharing of content is through a voice call or video call, as recited by Claim 16, or use of machine learning algorithm to group and cluster activities, as recited by Claim 17, all without the use of a computer.” Examiner begins by stating that the previous rejection of February 14th, 2021 provides separate analysis within Step 2A Prong 2 regarding the dependent claims in which dependent claim 5 regarding the sending of a reminder to a subset of online users that have not accessed the data as limitations which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a graphical user interface (GUI)” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Dependent claim 17 regarding the use of a machine learning algorithm does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Addressing the remaining listed dependent claims, the argument made by Appellant is not just that the claims are performed on a computer it is that “inextricably tied and necessarily rooted in computer technology”. While the following dependent claims are stated to be performed using a computer, claims 10, 13, and 16 are directed to sharing content with a group of users. The ability to share content with individuals could be performed without the use of a computer. Regarding dependent claim 12, the determination of a value of data based on a pattern further narrows the abstract idea because the determination of a value is recited at such a high-level of generality such that this determination could be performed as evaluation of the human mind and through the use of pen and paper. 
	On page 15 of the filed Appeal Brief, Appellant argues “the recited claimed features are inextricably tied and necessarily rooted in the computer technology to overcome a problem specifically arising in tracking/monitoring online users of an online group accessing an online data being shared to increase user engagement, take appropriate actions by modifying the online group, and reminding users to access the data being shared (e.g., if the shared content is important), independent from observation and evaluation by human mind, and that in absence of the computer technology post Internet era there would be no need to be addressed in the claimed fashion as presented above.” Examiner respectfully disagrees and asserts that the claims are recited with a high-level of generality such that they could practically be performed in in the human mind. Similar to Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. The claimed features provide a user with more information about user engagement in an online forum but do improve computers or technology.
	On pages 16-17 of the filed Appeal Brief, Appellant argues that similar to Finjan and Core Wireless “software-based innovations can make ‘non-abstract improvements to computer technology’ and be deemed patent-eligible subject matter.” Specifically, “the current claims are directed to an improved method for monitoring activities of online users and displaying statistical data associated with the online users. Therefore, the claims represent an improvement similar to the claims that were held patent-eligible in Core Wireless.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(a), the Core Wireless decision was indicated to show an improvement in computer-functionality by disclosing “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41.” The present application does not disclose an application summary of unlaunched applications similar to Core Wireless but simply displays statistical data associated with a first subset and a second subset of users. On pages 16-17, Appellant argues as stated above in earlier arguments, that “the recited claim features do address a real need, in computer-related technology, to track online users’ engagement with a shared content, determining importance of the shared content and/or members of the online group, and taking appropriate action such as sending reminders or to modify the online group members is satisfied.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(a)(I) the Core Wireless decision presented “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018).” The present claims “graphical user interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Therefore, no improvement similar to the claims that were held patent-eligible in Core Wireless is present as alleged. Appellants arguments are not persuasive. 
Continuing on page 17 of the filed Appeal Brief, Appellant argues that the recited features of the independent claims “would not have been possible pre-Internet era and as a result are not directed to organizing human activity as alleged by the rejection. For example, pre-Internet era the way to disseminate information would have been through newspaper, television, radio, etc., and as such there would have been no way possible to monitor and determine accesses to the disseminated information in the claimed fashion.” Examiner respectfully disagrees and first asserts that the determination that claims are directed to certain methods of organizing human activity is not based on whether or not the claims would have been possible pre-Internet era, but specifically “whether the activity itself falls within one of the enumerated subgroupings” (See PEG 2019). Additionally, the monitoring and determining of access to the disseminated information of the present claims are directed to managing interactions in the form of social activities. 
On page 18 of the filed Appeal Brief, Appellant continues to argue regarding Prong 2, “The recited claimed features address real practical problems to gauge engagement level of online users with shared content, to adjust online group size based on level of engagement, to determine importance level of shared content.” Further on page 19, Appellant argues that “Claim 1 is directed to a specific manner of which engagement of online users with shared content is determined.” Examiner respectfully disagrees and argues that Appellant’s argument includes features not recited in the claims and does not point out what specific limitations integrate the abstract idea into a practical application, but rather merely copy and pastes the entire independent claim. By reciting each limitation of the independent claim, Examiner argues that the specific manner in which shared content is determined is not present in the current claims. The high-level of generality in which the claims are presented do not present a solution to the real practical problem argued by Appellant. 
Regarding Part B of the provided remarks, Appellant argues that the present limitations amount to significantly more than any “Abstract Idea”. On page 15 of the provided remarks, Appellant argues that “the current claims’ specific method of determining engagement level of online users with shared content that was not “well-understood, routine, and conventional” to a person of ordinary skill in the art.” On pages 5-7, 10-11, and 13-15 of the previous Office Action Examiner specifically addresses Step 2B analysis and claim limitations that have been identified as well-known, routine, and conventional steps/functions. For example, regarding independent claim 1, on page 6 of the previous Office action, Examiner argued “the above “displaying statistical data associated with the first subset of online users and the second subset of online users in a graphical user interface (GUI)” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art.” The corresponding dependent claims were given the same level of analysis on the corresponding pages 6-7 of the previous Office Action. Therefore, the current claims present well-understood, routine, and conventional material that does not amount to significantly more than any abstract idea. The claims are not patent-eligible under 35 U.S.C. 101. Appellant’s arguments are not persuasive. 

Appellant’s arguments concerning the 35 U.S.C. 103 rejections of claims 1-30 have been fully considered, but are not persuasive for the reasons provided below:

Issue #3: Whether Claims 1-3, 5-6, and 23-28 were properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao (U.S 2013/0325993 A1) (hereinafter Rao) in view of Atalla (U.S 2017/0140423 A1) (hereinafter Atalla). 
	On pages 21-23 of the filed Appeal Brief, Appellant argues that secondary reference Atalla fails to remedy the failures of Rao. Beginning with a review of cited references, Rao discloses the creation of an online group responsive to an indication by one online user, wherein the online group includes a plurality of online users [cited par. 0019, 0020, 0036, Figure 5 items 502 & 506]; sharing a first electronic data with the online group via a communication system at a first time [cited par. 0037, Figure 1, Figure 2, Figure 5 item 508]; monitoring activities of online users of the online group associated with the first electronic data [cited par. 0025, 0029, 0030, Figure 5 item 510]; determining a first subset of online users from the plurality of online users that have accessed the first electronic data based on the activities associated with the first subset of online users [cited par. 0030, 0034, Figure 5 item 510]; and displaying statistical data associated with the first subset of online users and the second subset of online users in a graphical user interface (GUI) [cited par. 0030, 0034, Figure 5 item 514]. Examiner has cited Rao to disclose the first subset of online users as the “source group” and the first electronic data as the “online event” published to the members of the group. Secondary reference Atalla was cited to disclose the sharing of second electronic data to the online group via the communication system at a second time that is subsequent to the first time. Per Figure 2, Atalla is directed to providing access to advertising by distributing messages to groups of people and monitoring access of the message. 
	On page 22 of the filed Appeal Brief, Appellant argues Atalla fails to teach or disclose “sharing a second electronic data to the online group via the communication system at a second time that is subsequent to the first time”. Examiner respectfully disagrees and asserts as stated above that the current 103 rejection alleges that the claims are unpatentable over Rao in view of Atalla. As stated above, Rao discloses the creating of the online group in question as well as the sharing of a first electronic data to the online group. Therefore, the ability to share electronic data with an online group via a communication system is disclosed by Rao. Secondary reference Atalla discloses per cited Paragraph 0038, the messages posted are only viewable by those who can access the network. Appellant argues “under Examiner’s interpretation any online post to a “website”, i.e., open to the entire world, satisfies the recited claim features.” Examiner respectfully disagrees and first asserts that the term “online group” is simply described per the provided specification as “various online chat groups, webinars, etc.” The open example of what constitutes an “online group” renders analogous the communication network of Atalla. Secondly, as stated above paragraph 0038 recites that only viewers who can access the network can view the posted messages. Additionally, paragraph 0052 of Atalla discloses “the system allows for a cycle of individuals, creating their own messages, viewing other messages, tracking support for their own message and providing support for other messages, perhaps in different topic areas”. By example, “Person A creates a message and a later step for Person B who decides to create and advertise a competing or opposing message.” Therefore, this ability to post secondary messages to an online group of individuals who have access to the network, in combination with the disclosure of Rao to create specific online groups and publish online events to the online group is analogous to the claimed limitation. Appellant’s arguments are not persuasive.
	Continuing on pages 22-23 of the filed Appeal Brief, Appellant argues “Atalla fails to teach or suggest monitoring activities of online users of the online group associated with the second electronic data as claimed.” Specifically, Appellant argues “Atalla is based on tracking the message in any medium irrespective of the size of the group. For example, the group seeing the message on the “website” may be different from the group providing the number of likes in a particular social media.” Examiner respectfully disagrees and asserts as stated above the open example of what constitutes an “online group” (per Specification paragraph 0003) renders analogous the communication network of Atalla. Paragraph 0038 recites that only viewers who can access the network can view the posted messages. Therefore, the users with access to “the website” in which the message is posted represent an “online group associated with the second electronic data” as claimed. Additionally, the users with access to “the social media” in which the message is posted represent an “online group associated with the second electronic data” as claimed. Examiner asserts as stated above, Rao discloses monitoring activities of online users of the online group associated with the first electronic data per cited par. 0025, 0029, 0030, Figure 5 item 510. This disclosure in combination with monitoring of Atalla of a second posting by a user to an online group is analogous to the present claims. Appellant’s arguments are not persuasive.
	Finally, Appellant argues on page 23 of the filed Appeal Brief “Atalla fails to disclose determining a second subset of online users from the plurality of online users that have accessed the second electronic data based on the activities associated with the second subset of online users, as claimed.” Specifically, Appellant argues “Atalla is agnostic when it comes to the visitors, who is visiting, who is clicking on the message, etc. All that Atalla is concerned with is the number of clicks and as such there is not distinction between group 1 of 30 clicks to group 2 of 30 clicks even though the users within each group might be different or the same.” Examiner respectfully disagrees and asserts per cited paragraph 0041, the message can be seen as a standalone message by a certain number of visitors to a site and also includes the number of supporters. Additionally, cited paragraph 0049 discloses the identification of each message’s history, viewers, supporters, and statistics. Therefore, Atalla discloses identification of “the visitors, who is visiting, who is clicking on the message, etc.” The identification of supporters separate to the amount of total visitors of a message is analogous to “a second subset of online users” as claimed. Appellant’s arguments are not persuasive.

Issue #4: Whether Claim 4 was properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Kumar (U.S 2007/0073816) (hereinafter Kumar).
	On pages 23-24 of the filed Appeal Brief, Appellant argues that Kumar fails to remedy the failures of Rao in view of Atalla with respect to Claim 1. As argued above, Examiner asserts that Rao in view of Atalla disclose the features of Claim 1, therefore, the rejection of Claim 4 is maintained. Appellant’s arguments are not persuasive.

Issue #5: Whether Claim 7 was properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Cheung (U.S 2017/0346914) (hereinafter Cheung).
On page 24 of the filed Appeal Brief, Appellant argues that Cheung fails to remedy the failures of Rao in view of Atalla with respect to Claim 1. As argued above, Examiner asserts that Rao in view of Atalla disclose the features of Claim 1, therefore, the rejection of Claim 7 is maintained. Appellant’s arguments are not persuasive.

Issue #6: Whether Claims 8 and 28 were properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Feng (U.S 2014/0150016) (hereinafter Feng).
	On pages 24-25 of the provided remarks, Appellant argues the combination of references does not disclose the claimed subject matter. Specifically, arguing against primary reference Rao, Appellant argues on page 25, “a mere mention of a target group where an online event is to be published, as disclosed, is different for identifying … key members in the claimed fashion. For example, while an online event may be published to a target group, as disclosed by Rao, each and every member of the target group may not be a key member in the claimed fashion.” Examiner respectfully disagrees and asserts that the previous rejection, dated February 14th, 2021 cites Rao to disclose “identifying a third subset of online users from the plurality of online users as a key members associated with the first electronic data based on assignment associated with online users of the plurality of online users as designated by a creator of the online group, and organizational relationship of plurality of online users to the creator of the group.” Addressing the designated factors, as acknowledged by Appellant, Rao discloses an originator who is assigned to create and publish online events to members of the source group and publisher of the directly associated group. Additionally, per cited Paragraph 0022 the online event is published in a hierarchal manner and per cited Paragraph 0027 the online event is published in a social networking space in a hierarchal manner by the originator. Figure 5 and related text recite item 506 disclose ‘Select one or more members in a source group and one or more target groups for participating in the online event’. Therefore, Rao disclose the identification of the key member per designation by a creator of the online group and organizational relationship of a plurality of online users to the creator of the group. Additionally, reference Feng was cited to disclose the identification of a third subset of online users from the plurality of online users as key members associated with the first electronic data based on a weighted factor associated with a content of the first electronic data. Per cited paragraph 0040 of Feng, the server identifies a target user of the target group of users that have indicated an interest in a product/ service based on an analysis of the user commentary (e.g., context or number of mentions) and/or interaction information associated with the product/service (e.g., pressing like button on a post regarding the product or service or accessing information describing the product/service via the Social media network). Therefore, the combination of Rao in view of Feng discloses the claim limitation. Appellant’s arguments are not persuasive.
	Appellant continues to argue on page 25 of the filed Appeal Brief, that “the role of the creator being transferred to from one member to another member, as disclosed by Rao, provides no information whatsoever regarding organizational relationship of the plurality of online users to the creator of the group in the claimed fashion.” Examiner respectfully disagrees and asserts per cited paragraph 0020 the role of the originator is specifically disclosed as “an assigned role to create and publish online events to members of the source group”. Disclosed in paragraph 0022, “the originator originally assigned to one member who created and published the online event can be assigned to another member in the source group 102A while the online event is active”. Therefore, the argued transfer of the role between one member to another member is not performed during the distribution or initial sending of the online event but “while the online event is active.” As stated above, per cited Paragraph 0022 the online event is published in a hierarchal manner and per cited Paragraph 0027 the online event is published in a social networking space in a hierarchal manner by the originator. Therefore, the combination of Rao in view of Feng discloses the claim limitation. Appellant’s arguments are not persuasive.

Issue #7: Whether Claims 9-11 and 29 were properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Murphy Jr. (U.S 2013/017921) (hereinafter Murphy).
On pages 25-27 of the filed Appeal Brief, Appellant argues the “Murphy fails to teach or suggest that the identifying is based on importance of online users in the third subset of online users in comparison to a remainder of online users of the plurality of online users, level of activity of the third subset of online users, and level of interest associated with the third subset of online users in content being shared with the online group, as claimed.” Examiner respectfully disagrees and asserts that per Paragraph 0036 the response received by critical recipients is not only assessed based on whether the invitee responded by a certain time but also whether the response was negative or positive. Examiner regards the “level of activity” as the ability of the user to respond by a certain time and the “level of interest” as the user’s level of interest. This response can determine whether the originator cancels the meeting. As noted by Appellant, the determination of the user as a “critical user” is previously assessed and reinforced by the further citation that the originator of the meeting determines its cancellation based on the number of critical users that display interest and respond by a certain time. On pages 26-27, Appellant argues “one may truly be interested in a particular meeting but due to a schedule surgery cannot attend the meeting and must decline and respond “negatively.” On the other hand, one may have no interest in the subject matter of the meeting and decline for lack of interest.” Examiner asserts that the claim limitation simply recites “level of activity” and “level of interest”. As interpreted by Appellant, this level of activity and interest is recited at a high-level of generality such that importance, level of activity, and level of interest are covered by the cited Murphy. Appellant’s arguments are not persuasive. 

Issue #8: Whether Claims 12-17 and 30 were properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Arquette (U.S 2013/0325755) (hereinafter Arquette).
	On pages 27-28 of the filed Appeal Brief, Appellant argues prior art “Arquette fails to teach or suggest determining a value of the first electronic data based on a pattern associated with the activities of the first subset of online users interacting with the first electronic data, as claimed.” Specifically, on page 28, Appellant argues “that “eliciting a desired response” in the form of a score, ranking, or probability, as disclosed by Arquette, fails to teach or suggest a value of the first electronic data, as claimed because Arquette scores eliciting a desired response which has no bearing on a value of the electronic data in the claimed fashion.” Examiner respectfully disagrees and asserts that per the claim limitation, the “value of the electronic data” is claimed in a general sense. Per specification paragraph 0067, “It is appreciated that the value (i.e. importance) may be determined based on a pattern associated with the first subset of online users from the group interacting with the first electronic data. For example, a number of group members resharing the shared content (with the same group members and/or other online groups) may be an indication that the content is important.” Therefore, the numerical value presented by Arquette in the form of a score, ranking, or probability applies. Additionally, Examiner argues that further dependent claims 13-17 description of how the pattern is selected based on subsequent sharing of content are analogous to the cited portions of Arquette. Appellant’s arguments are not persuasive.

Issue #9: Whether Claims 18 and 19 were properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Williams (U.S 5,675,733) (hereinafter Williams).
	On page 29 of the filed Appeal Brief, Appellant argues that prior art Williams “does not identify a person from each department. As such, the cited combination fails to teach or suggest identifying an online user from the first subset of online users for each department based on activity pattern associated with the first electronic data, as claimed.” Examiner respectfully disagrees and argues that Williams disclosure in Col 7 lines 3-11 compares each department in which a response was received as required by dependent claim 19. Examiner combined Williams and Arquette to disclose the comparison of each department and the activity pattern determination. Additionally, per Specification paragraph 0004 “Individual(s) from each department that are engaged and active may be identified and invited to other online groups/teams based on their activity level, engagement level, etc.” Examiner asserts that cited Williams discloses the identification of online users from each department that are engaged as active as required by the claim limitation and provided specification.  Appellant argues “because the responses from different departments may be processed anonymously and in absence of any explicit disclosure to the contrary one cannot draw the conclusion that the Examiner drawing that an online user … for each department is identified.” Examiner respectfully disagrees and asserts that Appellant has misinterpreted Examiner’s previous argument. Williams discloses per cited Col 7 lines 3-11 the comparison of department response in the form of a histogram or a matrix to indicate departments and supervisory levels within departments or an overlaid pie chart. The identification of both departments and supervisory levels by the prior art discloses the identification of users from each department. Therefore, the cited prior art discloses the claim limitations. Appellant’s arguments are not persuasive. 
 Issue #10: Whether Claim 20 was properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Williams and yet in further view of Arquette. 
On pages 29-30 of the filed Appeal Brief, Appellant argues that Arquette and Williams fail to remedy the failures of Rao in view of Atalla with respect to Claim 1. As argued above, Examiner asserts that Rao in view of Atalla disclose the features of Claim 1, therefore, the rejection of Claim 20 is maintained. Appellant’s arguments are not persuasive.

Issue #11: Whether Claim 21 was properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Williams.
	On pages 30-31 of the filed Appeal Brief, Appellant argues as previously stated that “tracking participation by answering questions, as disclosed by Rao, is different from monitoring access in the claimed fashion.” Examiner respectfully disagrees and asserts that the limitation simply states “monitoring activities on online users of the online group associated with the first electronic data”. The claimed “activities” is not recited in a specific “claimed fashion” as argued by Appellant but stated in a generic fashion such that any form of interaction the online user has with the first electronic data applies. Additionally, regarding the “determining a first subset of online users from the plurality of online users that have accessed the first electronic data based on the activities associated with the first subset of online users” limitation, as argued above the claimed “activities” is not recited in a specific “claimed fashion” as argued by Appellant but stated in a generic fashion such that any form of interaction the online user has with the first electronic data applies. While Appellant argues “one may view the questions, hence access, but decide not to participate in answering questions”, the claim simply states the determination of access based on “activities”. Therefore, while Appellant has separated access from “activities” the claimed determination of access could be the opening of the questions. Examiner asserts that the cited prior art discloses the claim limitations. Appellant’s arguments are not persuasive. 

Issue #12: Whether Claim 22 was properly rejected, under 35 U.S.C. 103, as being allegedly unpatentable over Rao in view of Atalla and yet in further view of Williams and yet in further view of Arquette.
On page 31 of the filed Appeal Brief, Appellant argues that Arquette and Williams fail to remedy the failures of Rao in view of Atalla with respect to Claim 1. As argued above, Examiner asserts that Rao in view of Atalla disclose the features of Claim 1, therefore, the rejection of Claim 22 is maintained. Appellant’s arguments are not persuasive.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                 


/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.